Title: From Thomas Jefferson to Levi Lincoln, 17 April 1802
From: Jefferson, Thomas
To: Lincoln, Levi


            Dear Sir	
              Washington Apr. 17. 1802.
            I hasten to call your attention to the resolution of the Senate of the 15th. instant now inclosed, on the subject of the lands of the US. in the state of Tennissee, at this time, because while the members of Congress are here you may be able to collect such information on the subject as to enable you to shape your course in the execution of it with more facility as well as correctness. Accept assurances of my respect & attachment.	
            Th: Jefferson
          